Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 7, 2020

                                     No. 04-20-00440-CV

                                IN THE INTEREST OF E.H.,


                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01654
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
       The Appellant's First Supplemental Certificate of Service of Brief and Motion for
Extension of Time to File Same is hereby GRANTED.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court